44 So. 3d 148 (2010)
Dwight EVERETT, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-1349.
District Court of Appeal of Florida, Fourth District.
August 4, 2010.
Rehearing Denied October 14, 2010.
*149 Carey Haughwout, Public Defender, and David John McPherrin, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Sue-Ellen Kenny, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Welling v. State, 975 So. 2d 1254 (Fla. 4th DCA 2008).
GROSS, C.J., WARNER and CIKLIN, JJ., concur.